Citation Nr: 0601502	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-12 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking recognition of the 
appellant by the Department of Veterans Affairs (VA) as the 
veteran's "child" for the purpose of establishing his 
entitlement to helpless child death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1940 until 
his death as a prisoner of war in Japan in November 1942.  
The appellant is the illegitimate son of the veteran's common 
law wife.  He was born in June 1942 and is currently 63 years 
old.  He seeks to be recognized as the "child" of the 
veteran and also as a "helpless child" for the purposes of 
receiving VA dependency and indemnity compensation (DIC) 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination by the 
Baltimore, Maryland VA Regional Office (RO) in July 2001.  
The Board previously remanded this case in March 2004.


FINDINGS OF FACT

1.  The RO has notified the appellant of the type of evidence 
needed to substantiate his claim.

2.  The appellant's initial claim for recognition as the 
veteran's "child" for the purpose of establishing his 
entitlement to helpless child death benefits was denied in a 
July 1984 administrative determination and, following an 
appeal, a September 1985 Board decision.

3.  Evidence received since the September 1985 Board decision 
is new but does not bear directly and substantially on the 
question of whether the appellant was a stepchild of the 
veteran who was a member of the veteran's household at the 
time of his death in November 1942.


CONCLUSIONS OF LAW

1.  The September 1985 Board decision is final.  38 U.S.C.A. 
§ 7104(a) (West 2002).

2.  Evidence received since the September 1985 Board decision 
denying the appellant recognition as the veteran's "child" 
for the purpose of establishing his entitlement to helpless 
child death benefits is not new and material, and his claim 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002); 38 C.F.R. § 3.159 (2004); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in an March 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the appellant was also advised to submit additional 
evidence to the RO, specifically evidence showing that he was 
a stepchild of the veteran and was a member of the veteran's 
household at the time of his death in November 1942.  See 
38 C.F.R. § 3.57(a)(1).

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed administrative determination.  The 
Board observes, however, that the March 2004 notification 
letter was issued pursuant to the Board's March 2004 remand, 
and its contents are consistent with the specifications of 
the Board's remand.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended and substantially 
different version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  As the 
appellant's current application was received by the RO prior 
to August 2001, this revision does not apply in the present 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).

In July 1983, the appellant filed an application for 
"disabled child" benefits and also submitted a June 1942 
birth certificate and several private medical records.  
Subsequent submissions included a copy of a school 
application, received in March 1984; and an October 1950 
baptism certificate.

The former San Francisco VARO, in a July 1984 administrative 
decision, determined that the appellant could not be 
recognized as the child of the veteran.  In this decision, 
the RO cited to an April 1947 field determination indicating 
that the appellant's mother stated that the veteran was not 
the father of the appellant, as well as a recent letter in 
which the mother noted that the veteran accepted the 
appellant as his son but also stated that she had no evidence 
to confirm this.

Subsequently, the appellant completed an appeal of this 
adverse decision.  In September 1985, the Board confirmed the 
RO's denial of entitlement to recognition as a "child" of 
the veteran under 38 U.S.C. § 101(4) and 38 C.F.R. § 3.57.  
The Board noted in its decision that the veteran was sent 
overseas in April 1940 and that there was no evidence 
establishing that, prior to his death, the appellant was 
accepted by him as a member of his household.  This Board 
decision is "final" under 38 U.S.C.A. § 7104(a).

In June 2000, the appellant reapplied for DIC benefits and 
submitted a revised birth certificate listing the veteran as 
his father.  In a June 2000 letter, the RO notified the 
appellant that he needed to submit new and material evidence 
showing that he was either a natural child or a step-child of 
the veteran.  The RO notified the appellant that, once such 
evidence was received, his claim could be reconsidered.  It 
does not appeal that the appellant was notified of his 
appellate rights by this letter, although he did submit a 
Notice of Disagreement in July 2000.  

Given that the RO's letter does not appear to have been 
intended as an appealable rating action, as well as the fact 
that the appellant's Notice of Disagreement was not followed 
up with a Statement of the Case, the Board does not find that 
the June 2000 letter constitutes a final decision under 
38 U.S.C.A. § 7105(c).  Rather, the last final decision on 
the appellant's claim is the September 1985 Board denial.  
See 38 U.S.C.A. § 7104(a).  Therefore, the Board will 
consider all evidence added to the record since that decision 
was issued to determine whether new and material evidence has 
been submitted to reopen the appellant's claim.

In this regard, the Board observes that the appellant has 
submitted a revised birth certificate, issued in July 1999, 
listing the veteran as his father.  The record also includes 
copies of the appellant's June 1999 petition for a change of 
name and a June 1999 court order for the change of name 
showing the veteran as the father of the appellant.  

The Board observes that the June 1999 court order is 
relatively cursory and does not provide a rationale for the 
name change, such as evidence showing that the appellant was 
legally adopted by the veteran.  Also, the Board notes that 
the revised birth certificate and the legal documentation 
leading up to its issuance are inconsistent with the evidence 
already of record, notably the April 1947 statement from the 
appellant's mother.  In this regard, the appellant's June 
1999 petition cites to no new documentation supporting the 
change but instead contains the assertion that "until this 
discrepancy in the petitioner's birth record has been 
corrected," he was unable to receive the veteran's survivor 
benefits.  The petition does cite to the appellant's baptism 
record, but this record was already contained in the claims 
file at the time of the 1985 Board decision.

In short, the revised birth certificate and the noted legal 
documentation do not bear materially and substantially on the 
question of whether the appellant was a stepchild of the 
veteran who was a member of the veteran's household at the 
time of death in November 1942.  As such, these new 
submissions are not "material" and are not so significant 
that they must be considered in order to fairly decide the 
merits of the underlying claim.

The assertions made in the June 1999 petition are also 
reflected in the appellant's recent lay statements and his 
April 2003 Board hearing testimony.  The Board recognizes the 
appellant's assertion that he was the dependent, though not 
biological, child of the veteran, but these assertions are 
substantially cumulative of lay evidence of record as of the 
1985 Board decision and cannot be considered "new."  

Similarly, the RO has received photocopies of the appellant's 
school application, a letter from his mother, his original 
1942 birth certificate, and his baptism certificate.  All of 
these submissions are duplicative of evidence already of 
record and are not "new" either.

In conjunction with his present claim, the appellant has 
submitted records of private medical treatment, dating from 
September 1976 to January 2003.  These records, however, 
address the appellant's current medical condition and do not 
bear materially and substantially on the central question of 
whether the appellant was a stepchild of the veteran who was 
a member of the veteran's household at the time of his death 
in November 1942.  As such, they are not "material" to the 
underlying claim.

The appellant has also submitted a portion of an August 1976 
Social Security Administration decision citing multiple 
medical diagnoses.  It does not appear from the claims file 
that the medical record upon which this decision was based 
has been obtained by VA to date.  See 38 U.S.C.A. 
§ 5103A(c)(3).  At the same time, this decision does not 
indicate, and the appellant has not specifically asserted, 
that the underlying medical records would contain information 
supporting his claim, in view of the provisions of 38 C.F.R. 
§ 3.57(a)(1).  The Board thus finds that these medical 
records pose no "reasonable possibility" of substantiating 
the appellant's claim, and VA is not required to assist in 
obtaining them.  38 U.S.C.A. § 5103A(a)(2).

Overall, the appellant has presented no new evidence that 
bears materially and substantially on the question of whether 
he was a stepchild of the veteran who was a member of the 
veteran's household at the time of his death in November 
1942.  In the absence of new evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim, the Board does not find that 
new and material evidence has been added to the claims file.  
Accordingly, the appellant's claim is not reopened, and the 
appeal must be denied.


ORDER

New and material evidence not having been received to reopen 
a previously denied claim seeking recognition of the 
appellant by VA as the veteran's "child" for the purpose of 
establishing his entitlement to helpless child death 
benefits, the appeal is denied.


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


